Citation Nr: 1031078	
Decision Date: 08/18/10    Archive Date: 08/24/10

DOCKET NO.  01-02 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for major depressive 
disorder, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

2.  Entitlement to service connection for transverse myelitis, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.

3.  Entitlement to service connection for cervical spine 
arthritis, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

4.  Entitlement to service connection for a right optic nerve 
lesion, to include as a qualifying chronic disability under 
38 C.F.R. § 3.317.

5.  Entitlement to service connection for superficial 
arteriovenous aneurysms of the abdominal skin, to include as a 
qualifying chronic disability under 38 C.F.R. § 3.317.

6.  Entitlement to service connection for sore throat, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for headaches, to include 
as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for shortness of breath, to 
include as a qualifying chronic disability under 38 C.F.R. 
§ 3.317.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to October 1981, 
and from December 1981 to October 1994, including service in 
Southwest Asia from August to November 1992.

These matters come before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision in which the RO denied 
service connection for a major depressive disorder, transverse 
myelitis, cervical spine arthritis, a right optic nerve lesion, 
superficial arteriovenous aneurysms of the abdominal skin, sore 
throat, headaches, and shortness of breath, all as due to 
undiagnosed illness.  

In February 2000, custody of the file was transferred from the 
Winston-Salem RO to the Pittsburgh RO, which has retained 
jurisdiction of the appeal.

In March 2001, the Veteran and his spouse testified during a 
hearing before Decision Review Officer (DRO) at the RO; a 
transcript of that hearing is of record.  During at the hearing, 
the Veteran withdrew from appeal the issue of an initial 
compensable rating for postoperative excision of the right 
submandibular gland; the Veteran's representative submitted a 
statement to that effect.

In November 2003 and September 2008, the Board remanded this case 
for further development.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with major depressive 
disorder, and the preponderance of the evidence is against a 
nexus between major depressive disorder and service.

2.  The Veteran has been diagnosed with transverse myelitis, and 
the most probative medical opinion on the question of whether 
there exists a medical nexus between the Veteran's transverse 
myelitis and service weighs against the claim.

3.  The Veteran has been diagnosed with cervical spine arthritis 
and the preponderance of the evidence is against a finding of a 
nexus between cervical spine arthritis and service.

4.  The evidence shows that the Veteran does not have any 
objective indications of chronic right eye disability.

5.  The Veteran has been diagnosed with superficial arteriovenous 
aneurysms of the abdominal skin and hemangiomas, and there is no 
competent medical evidence of a nexus between superficial 
arteriovenous aneurysms of the abdominal skin or hemangiomas and 
service.

6.  The Veteran's sore throat has been attributed to his chronic 
tobacco abuse (and the symptoms have not been attributed to 
undiagnosed illness or other medically unexplained chronic multi-
symptom illness), and the preponderance of the evidence is 
against a nexus between chronic tobacco abuse and service.

7.  The Veteran reports being treated for headaches during his 
period of service in the Southwest Asia theater of operations 
during the Persian Gulf War and of having the condition since 
that time, and the medical evidence shows that he has been 
diagnosed as having headaches and migraines.

8.  The Veteran's shortness of breath has been attributed to his 
anxiety and lack of conditioning, and the preponderance of the 
evidence is against a nexus between anxiety or lack of 
conditioning and service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for major depressive 
disorder are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2009).

2.  The criteria for service connection for transverse myelitis 
are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.317 (2009).

3.  The criteria for service connection for cervical spine 
arthritis are not met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1117, 
1131, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309, 3.317 (2009).

4.  The criteria for service connection for right optic nerve 
lesion are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) 
(West 2002; 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

5.  The criteria for service connection for superficial 
arteriovenous aneurysms of the abdominal skin are not met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.317 (2009).

6.  The criteria for service connection for sore throat are not 
met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

7.  The criteria for service connection for a chronic headache 
disorder are met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).

8.  The criteria for service connection for shortness of breath 
are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & 
Supp. 2009)) includes enhanced duties to notify and assist 
claimants for VA benefits.  VA regulations implementing the VCAA 
were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2009).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claims, as well as the evidence that VA will 
attempt to obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), after a substantially complete 
application for benefits is received, proper VCAA notice must 
inform the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claims; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any evidence in 
her or his possession that pertains to the claims, in accordance 
with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 
have been revised, in part.  See 73 Fed. Reg. 23,353-23,356 
(April 30, 2008).  Notably, the final rule removes the third 
sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA 
will request that a claimant provide any pertinent evidence in 
his or her possession.

VA's notice requirements apply to all five elements of a service 
connection claim: Veteran status, existence of a disability, a 
connection between the Veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VCAA-compliant notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by the 
agency of original jurisdiction (in this case, the RO, to include 
the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, the VCAA, and its implementing legal authority, was 
not in effect until after the initial adjudication of the 
Veteran's claims.

In a March 2004 post-rating letter, the RO provided notice to the 
Veteran explaining what information and evidence was needed to 
substantiate the claims for service connection, what information 
and evidence must be submitted by the appellant, and what 
information and evidence would be obtained by VA.  The Veteran 
was also informed of what the evidence needed to show in order to 
substantiate his claims for disabilities due to undiagnosed 
illness, based upon Gulf War service.

A February 2008 letter provided the Veteran with information 
pertaining to the assignment of disability ratings and effective 
dates, as well as the type of evidence that impacts those 
determinations, consistent with Dingess/Hartman.

A November 2008 letter provided the Veteran with notice regarding 
the legal authority governing claims based upon undiagnosed 
illness, including the legal and regulatory changes that became 
effective during the course of his appeal.

After issuance of the above-described notice, and opportunity for 
the Veteran to respond, the February 2010 SSOC reflects 
readjudication of the claims.  Hence, the Veteran is not shown to 
be prejudiced by the timing of this notice.  See Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in an SOC or SSOC, is sufficient to cure a timing 
defect).

In addition, in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the 
United States Court of Appeals for Veterans Claims (Court) 
recently held that 38 C.F.R. 3.103(c)(2) (2009) requires that the 
DRO who chairs a hearing fulfill two duties to comply with the 
above the regulation.  These duties consist of (1) the duty to 
fully explain the issues and (2) the duty to suggest the 
submission of evidence that may have been overlooked.  Here, 
during the hearing, the DRO noted that basis of the prior 
determinations and noted the elements of the claims that were 
lacking to substantiate the claim for benefits.  In addition, the 
DRO sought to identify any pertinent evidence not currently 
associated with the claims folder that might have been overlooked 
or was outstanding that might substantiate the claims.  Moreover, 
neither the Veteran nor his representative has asserted that VA 
failed to comply with 38 C.F.R. 3.103(c)(2) nor has identified 
any prejudice in the conduct of the RO hearing.  By contrast, the 
hearing focused on the elements necessary to substantiate the 
claims and the Veteran and his spouse, through their testimony, 
demonstrated that they had actual knowledge of the elements 
necessary to substantiate the Veteran's claims for benefits.  As 
such, the Board finds that, consistent with Bryant, DRO complied 
with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the 
Board can adjudicate the claims based on the current record.

The record also reflects that VA has made reasonable efforts to 
obtain or to assist in obtaining all relevant records pertinent 
to the matters on appeal.  Pertinent medical evidence associated 
with the claims file consists of service, VA and private 
treatment records, and the reports of March 1998, September 2000, 
April 2004, May 2004, September 2004, and November 2006 VA 
examinations.  Also of record and considered in connection with 
the appeal is the transcript of the Veteran's March 2001 RO 
hearing and various written statements provided by the Veteran 
and by his representative, on his behalf.  

The Board also finds that no additional RO action on any of the 
claims on appeal is needed.

The Board notes, that, it appears from a review of the claims 
file that some of the Veteran's service treatment records may not 
be associated with the record.  In August 2004, the RO contacted 
the Air Reserve Personnel Center (ARPC) and requested the 
Veteran's service records from his first period of service.  In 
October 2004, the ARPC informed the RO that all medical records 
prior to 1994 were to be at the National Personnel Records Center 
(NPRC).  The only medical records at the ARPC were active Cat B 
records.  In February 2005, the RO contacted the Air Force 
Personnel Center (AFPC) and requested the Veteran's service 
treatment records from his first period of service.  
Subsequently, the AFPC responded that the Veteran's service 
records were not located there.  In June 2005, the NPRC informed 
the RO that there were no service treatment records at that 
location.  In August 2005, the RO informed the Veteran that it 
had requested the Veteran's service records from the NPRC, but 
that none were located there.  The Veteran was asked to submit 
any service records in his possession.  The Veteran subsequently 
submitted some service treatment records.  Given the numerous and 
exhaustive attempts by the RO to locate records from the 
Veteran's first period of service, VA has fulfilled its duty, and 
no further RO action in this regard is warranted.

In summary, the duties imposed by the VCAA have been considered 
and satisfied.  Through various notices of the RO and AMC, the 
Veteran has been notified and made aware of the evidence needed 
to substantiate the claims, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is no 
additional notice that should be provided, nor is there any 
indication that there is additional existing evidence to obtain 
or development required to create any additional evidence to be 
considered in connection with any of the claims.  Consequently, 
any error in the sequence of events or content of the notice is 
not shown to prejudice the Veteran or to have any effect on the 
appeal.  Any such error is deemed harmless and does not preclude 
appellate consideration of any of the matters on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998).

II.  Legal Authority

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination 
requires a finding of current disability that is related to an 
injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disability is due to disease or 
injury that was incurred or aggravated in service.  38 C.F.R. § 
3.303(d).

Because the Veteran served in the Southwest Asia Theater of 
operations during the Persian Gulf War, service connection may 
also be established under 38 C.F.R. § 3.317.  Under that section, 
service connection may be warranted for a Persian Gulf Veteran 
who exhibits objective indications of a qualifying chronic 
disability that became manifest during active military, naval or 
air service in the Southwest Asia theater of operations during 
the Persian Gulf War, or to a degree of 10 percent or more not 
later than not later than December 31, 2011.  See 38 C.F.R. 
§ 3.317(a)(1)).  

For purposes of 38 C.F.R. § 3.317, there are three types of 
qualifying chronic disabilities:  (1) an undiagnosed illness; (2) 
a medically unexplained chronic multi symptom illness; and (3) a 
diagnosed illness that the Secretary determines in regulations 
prescribed under 38 U.S.C.A 1117(d) warrants a presumption of 
service-connection.

An undiagnosed illness is defined as a condition that by history, 
physical examination and laboratory tests cannot be attributed to 
a known clinical diagnosis.  In the case of claims based on 
undiagnosed illness under 38 U.S.C.A. § 1117; 38 C.F.R. § 3.117, 
unlike those for "direct service connection," there is no 
requirement that there be competent evidence of a nexus between 
the claimed illness and service.  Gutierrez v. Principi, 19 Vet. 
App. at 8-9.  Further, lay persons are competent to report 
objective signs of illness.  Id.  To determine whether the 
undiagnosed illness is manifested to a degree of 10 percent or 
more the condition must be rated by analogy to a disease or 
injury in which the functions affected, anatomical location or 
symptomatology are similar.  See 38 C.F.R. § 3.317(a)(5); see 
also Stankevich v. Nicholson, 19 Vet. App. 470 (2006).  

A medically unexplained chronic multi symptom illnesses is one 
defined by a cluster of signs or symptoms, and specifically 
includes chronic fatigue syndrome, fibromyalgia, and irritable 
bowel syndrome, as well as any other illness that the Secretary 
determines meets the criteria in paragraph (a)(2)(ii) of this 
section for a medically unexplained chronic multi symptom 
illness.

A "medically unexplained chronic multi symptom illness" means a 
diagnosed illness without conclusive pathophysiology or etiology 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multisymptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).

There are currently no diagnosed illnesses that have been 
determined by the Secretary to warrant a presumption of service 
connection under 38 C.F.R. § 3.317(a)(2)(C).

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence perceptible 
to an examining physician, and other, non-medical indicators that 
are capable of independent verification.  38 C.F.R. 
§ 3.317(a)(3).  Signs or symptoms that may be manifestations of 
undiagnosed illness or medically unexplained chronic multi 
symptom illness include, but are not limited to, the following:  
(1) fatigue; (2) signs or symptoms involving skin; (3) headache; 
(4) muscle pain; (5) joint pain; (6) neurologic signs or 
symptoms; (7) neuropsychological signs or symptoms; (8) signs or 
symptoms involving the respiratory system (upper or lower); (9) 
sleep disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; and 
(13) menstrual disorders.  38 C.F.R. § 3.317(b).  

For purposes of section 3.317, disabilities that have existed for 
six months or more and disabilities that exhibit intermittent 
episodes of improvement and worsening over a six-month period 
will be considered chronic.  The six-month period of chronicity 
will be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the disability 
first became manifest.  38 C.F.R. § 3.317(a)(4).

A.  Major Depressive Disorder

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds service connection for the 
claimed major depressive disorder is not warranted.

Major depressive disorder is a known clinical diagnosis.  This 
diagnosis is reflected in the claims file, and the Veteran has 
not contended that he does not have a diagnosis of major 
depressive disorder or that he has psychiatric symptoms that are 
manifestations of an undiagnosed illness.  As such, service 
connection pursuant to the provisions of 38 U.S.C. § 1117, is 
precluded.

In addition, the record presents no other basis for a grant of 
service connection for major depressive disorder.   See 38 
U.S.C.A. § 1113(b) (nothing in 38 U.S.C.A. § 1117 prevents the 
grant of service connection on a direct incurrence basis); 38 
C.F.R. § 3.303.

The Veteran's service treatment records include no complaints of 
symptoms associated with this disorder.  In August 1994, the 
Veteran specifically denied a history of depression or excessive 
worry.  This is a signed, sworn document, completed by the 
Veteran near to the time of his separation from service.

The Veteran has submitted letters that he wrote to his spouse 
while he was in service.  He complained on two occasions of 
feeling down or depressed.  However, the Veteran was not 
diagnosed with a chronic psychiatric disorder until April 1997, 
more than two years after separation.  At that time, he was 
diagnosed with adjustment disorder with mixed anxiety and 
depressed mood.  In May 1997, the Veteran reported to a private 
clinician that he had felt depression since February.  The 
diagnosis at that time was major depression.  A September 1997 
Social Security Administration (SSA) examination document 
indicated that the Veteran's depression was secondary to his 
physical disabilities.  A November 1997 private treatment record 
shows that the Veteran described depression that had been going 
on for some months.  He had been given medication six months ago.  
Subsequently, in May 1998, the Veteran indicated that he had felt 
depressed since the Gulf War.  In an April 2004 VA examination 
report, the examiner provided an opinion that the Veteran's major 
depressive disorder was not related to his service.  

The Board notes that service connection for PTSD was granted in 
the May 1998 RO rating decision.  However, there is no evidence 
that the Veteran's major depressive disorder is related to his 
PTSD.

The Board finds that the evidence preponderates against a finding 
that major depressive disorder is related to active service.  The 
competent, medical evidence of record demonstrates that this 
disability is not related to service.  Specifically, in the only 
competent opinion contained in the record, the April 2004 VA 
examiner opined that the Veteran's major depressive disorder was 
not related to his service.  Moreover, neither the Veteran nor 
his representative has presented, or even alleged that there 
exists, any written medical opinion to support this claim.

The Veteran has reported that symptoms of major depressive 
disorder have been present since service.  The Veteran is 
certainly competent to provide a history of his symptoms.  
Jandreau v. Nicholson, 492 F.3d 1372 (2007).  However, here, the 
Board finds that these assertions are not consistent with the 
contemporaneous evidence.  First, the Veteran specifically denied 
a history of these symptoms in August 1994.  Since the Report of 
Medical History is created contemporaneously with his service, 
the Board finds it to be highly probative evidence.

Further, the evidence shows that, in early medical documents, the 
Veteran reported having depressive symptoms only since February 
1997.  Only after that did he report a history of depression 
since the Gulf War.  The Board finds that the Veteran's report of 
symptomatic history to a medical professional, when first seeking 
treatment, is highly probative and credible evidence.  Because of 
these inconsistencies, and the Veteran's denial of a history of 
depression or excessive worry in August 1994, the Board finds 
that there is no credible evidence of continuity of 
symptomatology of depressive symptoms since service.

B.  Transverse Myelitis

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds service connection for the 
claimed transverse myelitis is not warranted.

In an August 1994 report of medical history, the Veteran 
described a history of swollen or painful joints and arthritis; 
however it was noted that the arthritis and swollen or painful 
joints referred to his right knee.  The Veteran denied all other 
significant medical or surgical history.

February 1996 private hospitalization records show that the 
Veteran's principal diagnosis was transverse myelitis.  The 
Veteran had no significant past medical history and denied recent 
head or back trauma.  He began experiencing right foot numbness 
earlier that month.

A November 1996 private treatment record shows that the Veteran 
reported that he was doing well until February 1996, when he 
noticed paresthesias in the right foot.

A September 1997 disability determination evaluation, conducted 
in conjunction with the Veteran's application for SSA benefits, 
indicates that the onset of his transverse myelitis was in 
February 1996.  Following examination, the diagnosis was 
transverse myelitis.

In a November 1997 written statement, the Veteran indicated that, 
in February 1996, he suddenly lost feeling and strength in his 
right leg.  He was diagnosed with transverse myelitis, which they 
thought best fit a demyelinating disease.  The Veteran reported 
that he was told he possibly had Gulf War Syndrome in June 1996 
when he reported for muster duty.  He also indicated, in that 
statement, that he experienced joint pains beginning in 1993.

In March 1998, the Veteran underwent VA general medical 
examination.  He reported that, in February 1996, his right leg 
began to experience numbness.  He was diagnosed as having 
transverse myelitis.

In March 1998, the Veteran underwent private psychological 
assessment.  The Veteran had been diagnosed with transverse 
myelitis of unknown etiology.  He felt strongly that this was 
associated with service in Desert Storm and that it represented a 
form of Gulf War Syndrome.

In a May 1998 written statement, the Veteran indicated that he 
experienced partial paralysis since being stationed in the Gulf 
War.  Prior to that, he was rarely sick.

A June 1999 VA outpatient treatment record shows that the 
Veteran's physician opined that the Veteran had been diagnosed as 
having multiple neurological abnormalities (including transverse 
myelitis) that cannot be attributed to a classical neurological 
disorder, such as multiple sclerosis.  It was most likely that 
the Veteran was exposed to an agent or agents in the past (most 
likely during his Persian Gulf service) that altered his immune 
system so that multi-site neurological problems have occurred.  
Therefore, it was the VA physician's opinion that the Veteran was 
exposed to an agent or agents during service that caused his 
immune system to be altered and caused deficits to occur in his 
nervous system.  He had a multiple sclerosis-like disorder that 
was caused by exposures experienced during his Persian Gulf 
experience.  It was presently impossible to track things like 
this back to exposure.

In September 2000, the Veteran underwent VA examination for the 
brain and spinal cord.  He reported that his numbness began in 
February 1996.  The records from this hospitalization were 
reviewed.  Following examination, the examiner indicated that the 
Veteran had a history consistent with an episode of transverse 
myelitis in February 1996.  The potential causes of transverse 
myelitis included vascular insult to the cord, connective tissue 
disease, demyelinating disease, and viral myelitis.  The findings 
at the time of the 1996 diagnosis did not confirm any of these 
possibilities.  The few cells in the spinal fluid were consistent 
with an idiopathic transverse myelitis, which is a monophasic 
spinal cord event thought to be autoimmune in origin.  Although 
an episode of transverse myelitis could be the initial event 
prior to the development of recurrent demyelinating disease, 
multiple sclerosis, there had been no clear cut evidence of this 
to date.  Of note, a very recent brain MRI was entirely normal.  
Therefore, at the present time, the Veteran did not meet the 
criteria for multiple sclerosis.  His transverse myelitis would 
be termed idiopathic and was likely due to a monophasic 
autoimmune event.

In March 2001, the Veteran testified at a hearing before a 
Decision Review Officer at the RO.  The Veteran believed that his 
transverse myelitis had been misdiagnosed.

In May 2004, the Veteran underwent VA examination for 
neurological disorders.  The examiner noted that the Veteran's 
claims file and medical records were reviewed.  His 
hospitalization in February 1996 was detailed.  The Veteran was 
also diagnosed with transverse myelitis.  It was not likely that 
this was related to service, since there was no clear 
documentation of similar symptoms occurring during service.  The 
Veteran did not meet the criteria for multiple sclerosis since 
there has been only one episode in time.  It was unclear whether 
the Veteran had acute disseminated encephalomyelitis (a single 
event) or had multiple sclerosis.  There was no evidence to show 
that the onset of these diseases was in service, and it is not 
likely that they are service related.

The medical evidence clearly reflects that the Veteran's 
neurological symptoms have been diagnosed as transverse myelitis 
(and not attributed to undiagnosed illness or other medically 
unexplained chronic multi-symptom illness).  While there has been 
some discussion of whether the Veteran has multiple sclerosis, it 
remains that the Veteran's neurological symptoms, which began as 
paralysis in the right foot, have been diagnosed as transverse 
myelitis.  The Veteran asserted during his March 2001 hearing 
that his transverse myelitis has been misdiagnosed.  However, the 
Veteran is not a medical professional and, as such, cannot 
provide a competent opinion as to the diagnosis of his disorder.  
38 C.F.R. § 3.159(a) (2009).  The Board accepts the medical 
evidence as probative evidence on the question of diagnosis, and 
neither the Veteran nor his representative has presented or 
identified any existing medical evidence to support a finding 
that these diagnosed disorders are, in fact, manifestations of 
undiagnosed illness or medically unexplained chronic multi-
symptom illness.

Under these circumstances, the Board finds that service 
connection for transverse myelitis, pursuant to the provisions of 
38 U.S.C. § 1117, is precluded.

The Board also notes that the record presents no basis for a 
grant of service connection for transverse myelitis on any other 
basis.

Myelitis was first diagnosed in February 1996, more than one year 
after separation.  38 C.F.R. § 3.309(a).

The Veteran's service treatment records include no complaints 
associated with any neurological symptoms.

All of the competent, credible evidence establishes that the 
Veteran first experienced symptoms associated with his transverse 
myelitis in February 1996.  All treatment records associated with 
this or any other disorder note that the onset of symptoms was in 
February 1996.  Only in one written statement, dated in May 1998, 
did the Veteran report that he experienced partial paralysis 
since the Gulf War.  Given the other more probative, consistent 
evidence that his symptoms began in February 1996, the Board 
finds that this lone written statement from the Veteran is not 
credible with regard to when his symptomatology began.  
Therefore, continuity of symptomatology since separation is not 
demonstrated by the credible evidence of record.

As to whether this chronic disability is related to service, 
there are two competent and relevant opinions of record with 
regard to whether the transverse myelitis is related to service: 
the June 1999 VA outpatient record and the May 2004 VA examiner 
indicated that the transverse myelitis was not related to 
service, as there were no symptoms during service.

With regard to conflicting opinions, it is the responsibility of 
the Board to assess the credibility and weight to be given the 
evidence.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) 
(citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  The 
probative value of medical evidence is based on the physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion the physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board.  See Guerrieri v.  Brown, 4 
Vet. App. 467, 470-71 (1993).   

When reviewing such medical opinions, the Board may appropriately 
favor the opinion of one competent medical authority over 
another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
However, the Board may not reject medical opinions based on its 
own medical judgment.  Obert v. Brown, 5 Vet. App. 30 (1993); see 
also Colvin v. Derwinski, 1 Vet. App. 171 (1991).  In assessing 
medical opinions, the failure of the physician to provide a basis 
for his opinion goes to the weight or credibility of the evidence 
in the adjudication of the merits.  See Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998).  Other factors for assessing the 
probative value of a medical opinion are the physician's access 
to the claims file and the thoroughness and detail of the 
opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

Here, the Board finds that the June 1999 opinion is less 
probative than the May 2004 opinion.  Specifically, the June 1999 
VA physician based his opinion on the assumption that the Veteran 
was exposed to agents during his Persian Gulf War service.  
However, there is no evidence that the Veteran was exposed to 
such agents.  In fact, the Veteran, during a May 2004 VA 
examination for the skin, denied recalling any exposure to 
chemicals during his service.  His only recollection was exposure 
to heat.  As such, the Board finds that the basis for the June 
1999 VA physician's opinion is inaccurate, and his opinion is 
afforded less weight.  Conversely, the opinion of the May 2004 VA 
examiner is based upon accurate evidence and is competent.  
Therefore, the Board finds that it is more probative as it 
relates to the question of whether the Veteran's transverse 
myelitis is related to service.

As such, the Board finds that the evidence preponderates against 
a finding that transverse myelitis is related to active service.

C.  Cervical Spine Arthritis

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds that service connection for the 
claimed cervical spine arthritis is not warranted.

Cervical spine arthritis is a known clinical diagnosis.  This 
diagnosis is reflected in the claims file, and the Veteran has 
not contended that he does not have a diagnosis of arthritis or 
that he has cervical spine symptoms that are manifestations of an 
undiagnosed illness.  As such, service connection pursuant to the 
provisions of 38 U.S.C. § 1117, is precluded.

Furthermore, the record presents no other basis for a grant of 
service connection for cervical spine arthritis.

There is no evidence of treatment or complaints with regard to 
the cervical spine in the service treatment records, and the 
Veteran denied any recurrent back pain in August 1994.  In a 
September 1997 SSA document, the Veteran reported having neck 
pain since the onset of his transverse myelitis in February 1996.  
A March 1996 private medical record shows that the Veteran's 
spine was normal on MRI.  During a September 1997 evaluation 
conducted in conjunction with his claim for SSA benefits, the 
Veteran reported that his neck pain had been present since the 
onset of his transverse myelitis, which is documented to have 
begun in February 1996.  In March 1998, the Veteran reported that 
his neck pain began three years ago, and an x-ray revealed early 
degenerative changes of the cervical spine.  An April 2004 VA 
examination report shows a diagnosis of arthritis of the cervical 
spine, and in a September 2004 written opinion, a VA examiner 
indicated that, since there was no in-service injury, and the 
Veteran began having symptoms sixteen months following 
separation, it was unlikely that his cervical spine arthritis was 
related to service.

As such, the Board finds that the evidence preponderates against 
a finding that cervical spine arthritis is related to active 
service.  The only competent, medical opinion of record weighs 
against the Veteran's claim.  Moreover, neither the Veteran nor 
his representative has presented, or even alleged that there 
exists, any written medical opinion to support this claim.  
Furthermore, symptoms of the neck were first noted sixteen months 
after separation, and arthritis of the cervical spine was first 
diagnosed in February 1998, more than one year after separation 
from service.  Finally, the Veteran has not contended, and the 
record does not show, that his symptoms of the cervical spine 
have existed since service.



D.  Right Optic Nerve Lesion

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds service connection for right 
optic nerve lesion is not warranted.

A January 1986 record shows that the Veteran incurred trauma to 
the right eye from a basketball.

In an August 1994 report of medical history, the Veteran denied 
eye trouble.

A February 1996 private hospitalization record indicates that the 
Veteran had symptoms that, barring any primary eye disease, were 
suggestive of a nonspecific right optic nerve lesion.

In April 2004, the Veteran underwent VA examination for the eyes.  
The examiner noted that his claims file was reviewed.  His eye 
examinations during service were noted.  He had no eye trouble on 
separation examination in 1994.  Following examination, the 
examiner noted that the Veteran's complaint had to do with an 
abnormal test result performed during the workup of transverse 
myelitis in 1996, which was suggestive of a nonspecific right 
optic nerve lesion.  There was no abnormality on ocular 
examination and no clinical diagnosis related to the eyes or 
vision.  The Veteran had a healthy ocular examination throughout.

In September 2004, a general medical report was provided by a VA 
physician.  The claims folder and the previous examination 
reports were reviewed.  With regard to optic nerve lesion, the 
previous examination report clearly indicated that the Veteran 
did not suffer from this condition.  There was no current 
abnormality on ocular examination and no clinical diagnosis 
related to the eyes or vision.

While the service records show one report of trauma to the right 
eye and a February 1996 hospitalization record shows that 
symptoms were suggestive of non-specific right optic lesion, all 
other evidence since that time shows that the Veteran had no 
abnormality or clinical diagnosis related to his eyes.  They were 
healthy on ocular examination, and the Veteran has not complained 
of any symptoms associated with his eyes.

Here, service connection must be denied, pursuant to the 
provisions of 38 U.S.C.A. § 1117, because there are no objective 
indications of a qualifying chronic disability.  The Veteran has 
not asserted that he experiences any symptoms of the right eye.  
Therefore, service connection on this basis is denied.

Furthermore, the Board also notes that the record presents no 
basis for a grant of service connection for right optic nerve 
lesion on any other basis.  Here, the Veteran has not complained 
of any symptoms associated with his right eye.  There is no 
diagnosis of a right optic nerve lesion or any other disorder 
associated with the right eye.  The evidence of record only 
indicates that the Veteran, in February 1996, had symptoms that 
were suggestive of this disorder.  All evaluation has been 
healthy and revealed no abnormality.

E.  Superficial Arteriovenous Aneurysms of the Abdominal Skin

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds service connection for the 
claimed superficial arteriovenous aneurysms of the abdominal skin 
is not warranted.

Superficial arteriovenous aneurysms of the abdominal skin is a 
known clinical diagnosis.  This diagnosis is reflected in the 
claims file, and the Veteran has not contended that he does not 
have this diagnosis or that he has abdominal skin symptoms that 
are manifestations of an undiagnosed illness.  As such, service 
connection pursuant to the provisions of 38 U.S.C. § 1117, is 
precluded.

The Board also notes that the record presents no other basis for 
a grant of service connection for superficial arteriovenous 
aneurysms of the abdominal skin.

The service treatment records contain no evidence of any 
treatment or diagnosis of any skin disorder, and the Veteran 
denied any history of skin diseases in August 1994.  In a 
November 1997 written statement, the Veteran indicated that he 
first noticed the spots in 1993.  The VA examination report dated 
in March 1998 reflects a diagnosis of arteriovenous aneurysm, 
superficial, of the abdominal skin.  However, the May 2004 VA 
examination report shows that the Veteran was first found to have 
the spots during routine examination one year after service, and 
the Veteran did not know they were present until his physician 
noted them.  Therefore, he did not know when they began.  He 
denied any chemical exposure in service.  The diagnosis at that 
time was small hemangiomas.  The May 2004 VA examiner indicated 
that they were not related to service.  Instead, these 
hemangiomas were common among many people.  This opinion was 
reiterated in the September 2004 VA examiner's statement, which 
emphasized that there was no documented in-service treatment.

The Board finds that the evidence preponderates against a finding 
that superficial arteriovenous aneurysms of the abdominal skin 
are related to active service.  Both the May 2004 and September 
2004 VA examiners found that this disability was not related to 
service.  These assessments constitute the only competent medical 
evidence on this issue.  Moreover, neither the Veteran nor his 
representative has presented, or even alleged that there exists, 
any written medical opinion to support this claim.

The Veteran has asserted that the superficial arteriovenous 
aneurysms of the abdominal skin have been present since his 
separation from service.  However, the Board finds that these 
assertions are not consistent with the contemporaneous medical 
evidence.  First, the Veteran specifically denied a history of 
any skin disorder in August 1994.  Since the Report of Medical 
History is created contemporaneously with the Veteran's service 
and signed by the Veteran, the Board finds it to be highly 
probative evidence.

Further, the Veteran's stated medical history has been 
inconsistent.  As to the superficial arteriovenous aneurysms, the 
Veteran first reported that he noticed them in 1993 and then 
indicated that he did not notice them until a physician found 
them one year after separation.  Because of this inconsistency, 
and the Veteran's denial of a history of any of skin disorder in 
August 1994, the Board finds that there is no credible evidence 
of continuity of symptomatology of superficial arteriovenous 
aneurysms since service.

F.  Sore Throat

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds service connection for the 
claimed sore throat is not warranted.

In March 1998, the Veteran underwent VA general medical 
examination.  He reported that, while he was stationed in Saudi 
Arabia in service, he experienced sore throat.  After he 
returned, he continued to experience the sore throat.

Here, while there is no pathology to render a diagnosis 
associated with the Veteran's complaints of sore throat, as shown 
in the November 2006 VA examination report, the Veteran's sore 
throat has subsequently been attributed to a known etiology, that 
of his chronic tobacco abuse.  The November 2006 examiner also 
stated that complaints of sore throat were less likely as not 
caused by or a result of an undiagnosed illness.

The Board accepts the medical evidence as probative evidence on 
the question of etiology, and neither the Veteran nor his 
representative has presented or identified any existing medical 
evidence to support a finding that the sore throat is, in fact, a 
manifestation of undiagnosed illness or medically unexplained 
chronic multi-symptom illness.

Under these circumstances, the Board finds that service 
connection for sore throat, pursuant to the provisions of 38 
U.S.C. § 1117, is precluded.

The Board also notes that the record presents no basis for a 
grant of service connection for sore throat on any other basis.

The Veteran's service treatment records contain one complaint of 
a sore throat in November 1982.  The assessment was pharyngitis.  
However, the Veteran denied a history of throat trouble in August 
1994.  While sore throat has been attributed to chronic tobacco 
abuse, there is no evidence that chronic tobacco abuse is related 
to service.

Furthermore, while the Veteran later stated that his sore throat 
began in Saudi Arabia, the Board finds that these statements are 
contradictory to his August 1994 assertion that he had no medical 
history of throat trouble.  Therefore, continuity of 
symptomatology is not shown by the credible evidence of record.  
Additionally, there is no post-service medical evidence of 
treatment for or symptoms of sore throat.

The Board finds that the evidence preponderates against a finding 
that sore throat is related to active service.  The competent, 
medical evidence of record has attributed the Veteran's 
subjective complaints of sore throat to his cigarette smoking, 
and neither the Veteran nor his representative has presented, or 
even alleged that there exists, any written medical opinion to 
support this claim.

G.  Headaches

While there is nothing in the service treatment records showing 
treatment or diagnosis for headaches, the Veteran has contended 
that his headaches began in service or shortly after separation.  
During the September 1997 SSA evaluation, the Veteran stated that 
his headaches dated back three or four years.  A July 2000 VA 
outpatient treatment record indicates that the Veteran complained 
of nearly daily headaches since 1992.  Following examination, the 
impression was migraine headaches.  During the May 2004 VA 
examination, the Veteran reported that his headaches began in 
1994.  The examiner reviewed his claims file.  The examiner 
concluded that the Veteran had migraine headaches with some 
symptoms of basilar migraine.  The examiner concluded that the 
headaches were as likely as not related to service.  In September 
2004, a VA examiner reviewed the claims file and concluded that 
it was unlikely that the Veteran's headaches were caused or 
aggravated by service.  This was based upon the lack of 
complaints of headaches in the service treatment records.

As noted above, the Veteran is competent to report that he had 
headaches since serving in the in the Southwest Asia theater of 
operations during the Persian Gulf War.  The Board finds that his 
post-service statements regarding when his headache symptoms 
began are consistent and credible.  As such, based on a review of 
the claims folder, the Board finds the Veteran's headaches became 
symptomatic during service.  Further, given the medical evidence, 
there are objective indications of chronic disability since that 
time.

In light of the foregoing, and resolving all reasonable doubt in 
the Veteran's favor, the Board finds that service connection is 
warranted.  In reaching this conclusion, the Board notes that the 
Veteran is competent to report that he had headaches during 
service, and because the Board finds his account to be credible, 
concludes that the May 2004 VA examiner's opinion supports his 
claim.  As such, this case does not turn on whether the Veteran 
has "headaches" or a migraine because the Board finds that the 
disorder has been chronic since service.  Under the 
circumstances, the Board finds that the record suggests that the 
Veteran has a chronic headache disorder that initially manifested 
itself in service.  Because service connection is being granted 
on a direct basis, an analysis of whether the provisions of 
38 C.F.R. § 3.317 provide a basis for a grant of service 
connection is unnecessary.

H.  Shortness of Breath

Considering the pertinent evidence in light of the governing 
legal authority, the Board finds service connection for the 
claimed shortness of breath is not warranted.

The medical evidence clearly reflects that the Veteran's symptoms 
associated with shortness of breath have been attributed to the 
Veteran's anxiety and lack of conditioning, as shown in the April 
2004 VA examination report and the September 2004 VA addendum.

The Board accepts the medical evidence as probative evidence on 
the question of diagnosis and cause, and neither the Veteran nor 
his representative has presented or identified any existing 
medical evidence to support a finding that the shortness of 
breath symptoms are, in fact, manifestations of undiagnosed 
illness or medically unexplained chronic multi-symptom illness.

Under these circumstances, the Board finds that service 
connection for shortness of breath, pursuant to the provisions of 
38 U.S.C. § 1117, is precluded.

The Board also notes that the record presents no basis for a 
grant of service connection for anxiety and lack of 
conditioning-the diagnosed disabilities for which the Veteran 
seeks service connection.

While the service treatment records show treatment for 
bronchitis, in August 1994, the Veteran specifically denied a 
history of shortness of breath.  This is a signed, sworn 
document, completed by the Veteran near to the time of his 
separation from service.  In September 1997, the Veteran reported 
an eighteen-month history of shortness of breath.  However, 
during the April 2004 VA examination, the Veteran reported that 
he had shortness of breath since the Gulf War.  The April 2004 VA 
examiner attributed the Veteran's shortness of breath to anxiety 
and deconditioning, and the September 2004 VA physician 
attributed it to a lack of physical conditioning.

For anxiety and deconditioning, which have been shown to be the 
cause of the Veteran's complaints of shortness of breath, the 
Board finds that the evidence preponderates against a finding 
that they are related to active service.  There is no evidence 
that anxiety or deconditioning is related to the Veteran's 
service.  Moreover, neither the Veteran nor his representative 
has presented, or even alleged that there exists, any written 
medical opinion to support this claim.

Here, the Veteran has asserted that shortness of breath has been 
present since his separation from service.  However, the Board 
finds that these assertions are not credible.  First, the Veteran 
specifically denied a history of this symptom in August 1994.  
The Report of Medical History is a signed, sworn document 
completed by the Veteran in conjunction with his separation from 
service.  Since it is created contemporaneously with the 
Veteran's service, the Board finds it to be highly probative 
evidence.

Furthermore, the Veteran's given history with regard to shortness 
of breath since separation has been inconsistent.  In September 
1997, the Veteran reported a history of shortness of breath for 
eighteen months.  Only after that, in April 2004, did the Veteran 
report a history of shortness of breath since returning from the 
Persian Gulf.  Because of these inconsistencies, and the 
Veteran's denial of a history of any of these disorders in August 
1994, the Board finds that the more probative evidence 
establishes a post-service onset of shortness of breath, and 
there is no credible evidence of continuity of symptomatology of 
shortness of breath since service.


ORDER

Service connection for major depressive disorder is denied.

Service connection for transverse myelitisis denied.

Service connection for cervical spine arthritis is denied.

Service connection for a right optic nerve lesionis denied.

Service connection for superficial arteriovenous aneurysms of the 
abdominal skin is denied.

Service connection for sore throat is denied.

Service connection for a chronic headache disorder is granted.

Service connection for shortness of breath is denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


